Exhibit 12.1 REX ENERGY CORPORATION STATEMENT OF COMPUTATION OF RATIOS OF EARNINGS TO COMBINED FIXED CHARGES AND PREFERRED STOCK DIVIDENDS Years ended December 31, (in thousands, except ratios) Computation of earnings (loss): Income (loss) from continuing operations before income tax $ $ ) $ $ $ Add: Fixed charges Add: Equity method investment (income) loss Less: Capitalized interest 1,159 Less: Preferred Stock dividend requirements — — — Earnings (loss) $ Computation of fixed charges: Interest expense $ Add: Amortization of premium (discount) on Senior Notes, net (8) — Add: Capitalized interest 1,159 Add: Amortized loan costs Add: Preferred Stock dividend requirements — — — Fixed charges, as defined $ Ratio of earnings (loss) to fixed charges and preferred stock dividends — — 0.6x (1) 9.9x 7.1x Due to our net losses for the years ended December31, 2015, 2014 and 2013, the coverage ratio for each of these periods was less than 1:1. To achieve a coverage ratio of 1:1, we would have needed additional earnings of approximately $440.2 million, $83.3 million and $13.3 million for the years ended December31, 2015, 2014 and 2013, respectively.
